Citation Nr: 1313781	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  09-15 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an extension beyond May 1, 2008, of a temporary total rating for convalescence for right knee arthroscopy with medial meniscectomy and anterior cruciate ligament reconstruction pursuant to 38 C.F.R. § 4.30 (2012).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to August 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which assigned a temporary total rating for the Veteran's right knee disability from February 4, 2008 to May 1, 2008, and a 10 percent disability rating thereafter.  

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, he subsequently withdrew his request in October 2010.  The Veteran's representative was given the opportunity to provide additional arguments in April 2013.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The Board notes that the issues of entitlement to increased ratings for the Veteran's right knee disabilities were also on appeal from a March 2009 rating decision and addressed by the RO in an August 2010 statement of the case.  However, as the Veteran did not file a timely substantive appeal with respect to these issues, they are no longer in appellate status.  38 C.F.R. § 20.302(b) (2012).  In this regard, while the Veteran's representative addressed such issues in the April 2013 Written Brief Presentation, such is not considered timely.  Specifically, a substantive appeal must be filed within 60 days from the issuance of the statement of the case or within the remainder of the 1-year period from the date of issuance of the rating decision being appealed, whichever is later.  Id.  In the instant case, the time limit for filing a substantive appeal expired in October 2010.  Inasmuch as the RO has not taken any action to indicate to the Veteran that these issues remain on appeal and it took steps to close the appeal (see certification of Appeal [VA Form 8]), the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the United States Court of Appeals for Veterans Claims (Court)'s holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as to these issues.  Therefore, the issues of entitlement to increased ratings for the Veteran's right knee disabilities are not properly before the Board.


FINDING OF FACT

The Veteran was not shown to have severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) nor was there immobilization by cast, without surgery, of one major joint or more subsequent to May 1, 2008, as a result of the February 4, 2008, right knee arthroscopy with anterior cruciate ligament restruction, removal of loose bodies, synovectomy and partial medial meniscectomy.


CONCLUSION OF LAW

The criteria for an extension beyond May 1, 2008, of a temporary total rating for convalescence purposes following a  February 4, 2008 right knee arthroscopy surgery have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  

In a March 2008, a VCAA letter was issued to the Veteran with regard to his claim for an extension of his temporary total rating.  The letter predated the May 2008 rating decision.  It also notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and what evidence is necessary to support a disability rating and effective date.  Id.; see also Dingess/Hartman, supra.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought-only those that are relevant to the [V]eteran's claim."  Golz at 1320, 21. 

The Board finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's private treatment records pertaining to the February 2008 surgery, as well as post-operative private treatment records.  The Veteran's Virtual VA electronic record has been reviewed in conjunction with the claim, but does not include relevant evidence.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

The Veteran underwent VA examinations in March 2008 and October 2008 pertaining to the right knee.  The Board finds that collectively such examination reports are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, neither the Veteran nor his representative has alleged that such are inadequate for evaluation purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right knee disability following his February 2008 surgery as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Extension of Temporary Total Rating 

The Veteran seeks an extension of a temporary total rating granted for convalescence purposes under 38 C.F.R. § 4.30.  A temporary total rating was granted effective February 4, 2008 to May 1, 2008, following a right knee arthroscopy with medial meniscectomy and anterior cruciate ligament reconstruction. 

Applicable law provides that a total disability rating (100 percent) will be assigned for convalescence without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  In order to attain a temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

In addition, if VA assigns a temporary total rating, such will be followed by appropriate schedular evaluations; a reduction in the total rating will not be subject to the notice and procedural requirements of 38 C.F.R. § 3.105(e).  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating.  38 C.F.R.  § 4.30.  Additionally, 38 C.F.R. § 4.30 further authorizes extensions of the temporary total rating when supported by the record in increments of 1, 2, or 3 months beyond the initial 3 months granted.  38 C.F.R. § 4.30(b)(1).  The maximum extension is as many as 6 months beyond the initial 6 months (12 months total) upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2). 

Service connection is in effect for residuals, status post arthroscopy with medial meniscectomy and anterior cruciate ligament reconstruction, right knee, rated 10 percent disabling, effective September 1, 2002; rated 100 percent disabling (per § 4.30) from February 4, 2008; and, rated 10 percent disabling from May 1, 2008.  The Veteran requests an extension of the total rating beyond May 1, 2008.

A review of the evidence of record showed that the Veteran underwent right knee anterior cruciate ligament reconstruction and medial meniscectomy on February 4, 2008.  Prior to surgery, a January 2008 work status from the Veteran's doctor indicated that he would be disabled from the date of surgery until April 1, 2008.  Post-operative treatment records showed that he was using a weight bearing brace and beginning therapy.  His incisions looked good.  A March 2008 record, six weeks after surgery, showed that he was still continuing to wear the brace, but he would be scheduled for a functional brace.  

A March 2008 VA examination following the surgery noted that the Veteran had been off work since the surgery.  It was noted that he was due to return work on April 24, 2008.  He was still having physical therapy following surgery.  He did not use a cane or other walking aids except for a brace.  He used crutches until recently, but no other assistive devices.  He was independent in his personal hygiene such as showering and using the toilet.  He could also do his shopping, etc.  

On physical examination, he walked with an antalgic gait.  His scars from recent surgery were well-healed with no signs of infection.  He could stand on his toes and had difficult standing on his heels.  Squatting was not attempted.  Range of motion was -10 degrees extension to 100 degrees flexion.  He had some patellofemoral crepitus and some discomfort.  The knee was stable.  On repetitions, he had some increased pain, but no significant decrease in range of motion.  There was no weakness, fatigue or lack of endurance.  Quadriceps was slightly less than on left side, but he was doing physical therapy.  The impression was that it was still too early to evaluate his right knee, as he had only had reconstruction in February 2008.  Evaluation should occur again in six months.  

In support of his claim, the Veteran submitted a July 2008 statement from the timekeeper at his place of employment.  She confirmed that the Veteran returned to work part time on April 28, 2008 on a modified schedule so that he could continue physical therapy and returned to work full time on May 19, 2008.  

The claims file also includes an August 2008 progress report from the Veteran's private doctor.  The report indicated that the Veteran had a fairly good course of recovery since his February 2008 surgery.  The examiner opined that the ACL reconstruction patients required at least four to six months of treatment before returning to normal activities.  The Veteran was now wearing a brace and had some occasional crepitus, which was not unusual.  The examiner felt that the Veteran should have had more than two months of downtime prior to releasing him back to his previous level of disability.  He also reported that even though the Veteran's knee was stable now, he still had deteriorated changes that would undoubtedly get worse despite the stable knee, which will invariably change his disability rating.  The examiner also reported the Veteran's future medical treatment, which included the use of a brace full time for a year.  

The Veteran underwent another examination in October 2008 to assess the severity of his right knee disabilities.  The Veteran reported that he had done well so far, but indicated some slight instability and pain.  There was also some limitation of movement.  He still wore a brace on the right side and put a lot more weight on the left.  He was independent in his activities of daily living.  He reported daily flare-ups.  He reported missing work or leaving early for approximately three months plus in the last 12 months.  There was no medical prescribed complete bed rest.  He did not use a cane or walking aid other than the brace.  There were no other assistive devices.  He took Vicodin for pain and physical therapy had been helpful.  

On physical examination, range of motion was -7 degrees extension to 115 degrees flexion.  There was very slight anterior instability.  Collateral ligaments were intact and McMurray's and Lachman's tests were negative.  Quadriceps on right was slightly weaker.  On three repetitions, there was no change in motion.  X-rays confirmed degenerative changes in the right knee.  It was observed that the Veteran was able to get on and off the examination without significant problems.  

The Veteran asserts that that an extension of his total rating his warranted because the March 2008 VA examiner indicated that it was too early to evaluate his knee and recommended re-evaluation in six months.  He reiterated that he returned to work on a part time basis on April 28, 2008, but was not released to full activities and had to continue physical therapy.  He returned to full time work on May 18, 2008 because insurance payments ran out.  

After reviewing the totality of the record, the Board finds the preponderance of the evidence is against an extension of the Veteran's temporary total rating under 38 C.F.R. § 4.30.  The Board has considered the Veteran's own contentions made in written statements, and the post-surgical medical evidence.  Overall, such evidence, to specifically include the private medical treatment records and the March 2008 VA examination report, indicate the presence of severe postoperative residuals subsequent to May 1, 2008.  In sum, the records do not show that the Veteran had incompletely healed surgical wounds, therapeutic immobilization of the right knee, application of a body cast, or symptoms necessitating house confinement, a wheelchair, or crutches.  See 38 C.F.R. § 4.30.  In this regard, the medical evidence clearly showed that no assistive devices were needed, except for right knee brace.  He was not required to use a wheelchair or crutches.  Importantly, the evidence clearly shows that the Veteran was mobile and no confined to his house.  In fact, he was able to return to work, albeit on a part time basis, on April 28, 2008.  

Further, there is no finding that the Veteran sustained severe postoperative residuals such as incompletely healed surgical wounds.  Both the February 2008 private records and March 2008 VA examination documented that the incision looked good and was well-healed with no signs of infection.  The evidence also does not suggest any therapeutic immobilization of one major joint or more, as he was instructed to begin physical therapy shortly after surgery.  Likewise, range of motion findings are detailed during the time the temporary total rating was in effect, and thereafter in both VA examinations.  Moreover, there are otherwise no medical records showing that the right knee brace issued resulted in immobilization.  The Board recognizes that the August 2008 private opinion indicated that the Veteran needed more time to return to full normal activities and that his disability would continue to worsen.  Nevertheless, there is nothing in this letter to show that the Veteran met any of the criteria necessary for an extension of temporary total rating for a period of convalescence.  

Importantly, the Veteran has not asserted that he suffered from incompletely healed surgical rounds, immobilization of his right knee, or symptoms requiring the need for house confinement and the use of a wheelchair or crutches.  Rather, his primary argument appears to be that since the March 2008 VA examination indicated that  further evaluation was needed in six months, the total rating should have been extended to that time.  Nevertheless, the regulation provides that when the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating.  The Veteran was afforded such examination in March 2008.  Although the examiner indicated that further evaluation would be necessary as the Veteran was still healing from surgery, the examination report still provided adequate findings for rating purposes and in no way showed that the Veteran had meet any of the criteria discussed above required for an extension.  38 C.F.R. § 4.30.    

Accordingly, the preponderance of the evidence is against the extension of a temporary total convalescent rating beyond May 1, 2008.  As a preponderance of the evidence is against the extension of the Veteran's temporary total rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an extension beyond May 1, 2008, of a temporary total rating for convalescence for right knee arthroscopy with medial meniscectomy and anterior cruciate ligament reconstruction pursuant to 38 C.F.R. § 4.30 (2012) is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


